                              Case 5:20-cv-00826-EJD Document 42 Filed 09/30/20 Page 1 of 2




                    1 DOWNEY BRAND LLP
                      MELISSA A. THORME (Bar No. 151278)
                    2 BRENDA C. BASS (Bar No. 306793)
                      621 Capitol Mall, 18th Floor
                    3 Sacramento, CA 95814
                      Telephone: (916) 444-1000
                    4 Facsimile: (916) 444-2100
                      mthorme@downeybrand.com
                    5 bbass@downeybrand.com

                    6 Attorneys for Defendants,
                      CITY OF SUNNYVALE and CITY OF MOUNTAIN VIEW
                    7
                      JOHN A. NAGEL, City Attorney (Bar No. 164796)
                    8 CITY OF SUNNYVALE
                      456 West Olive Avenue
                    9 Sunnyvale, CA 94086
                      Telephone: (408) 730-7464
                   10 jnagel@sunnyvale.ca.gov

                   11 Attorneys for Defendant,
                      CITY OF SUNNYVALE
                   12
DOWNEY BRAND LLP




                      KRISHAN CHOPRA (Bar No. 192032), City Attorney
                   13 MEGAN J. REEDY (Bar No. 288358), Senior Deputy City Attorney
                      CITY OF MOUNTAIN VIEW
                   14 500 Castro Street
                      Mountain View, CA 94041
                   15 Telephone: (650) 903-6303
                      Megan.Reedy@mountainview.gov
                   16
                      Attorneys for Defendant,
                      CITY OF MOUNTAIN VIEW
                   17

                   18                             UNITED STATES DISTRICT COURT

                   19                           NORTHERN DISTRICT OF CALIFORNIA

                   20                                    SAN JOSE DIVISION

                   21 SAN FRANCISCO BAYKEEPER, a                     Case No. 5:20-CV-00824-EJD
                      California non-profit corporation,             Consolidated Case No. 5:20-CV-00826-EJD
                   22
                                     Plaintiff,                      [PROPOSED] ORDER GRANTING
                   23                                                STIPULATION EXTENDING TIME TO
                             v.                                      EXCHANGE INITIAL DISCLOSURES
                   24
                      CITY OF SUNNYVALE, a municipality,
                   25
                                     Defendant, and
                   26
                      CITY OF MOUNTAIN VIEW, a municipality,
                   27
                                    Defendant.
                   28
                        1661415v1                                 1                   Case No. 5:20-CV-00824-EJD
                                        [PROPOSED] ORDER GRANTING STIPULATION EXTENDING TIME
                                                   TO EXCHANGE INITIAL DISCLOSURES
                              Case 5:20-cv-00826-EJD Document 42 Filed 09/30/20 Page 2 of 2




                    1                                             [PROPOSED] ORDER
                    2               Pursuant to stipulation and good cause appearing, this Court orders as follows:

                    3               The time to exchange the Parties’ initial disclosures pursuant to Federal Rule of Civil

                    4 Procedure 26 shall be extended to 10 days after the Court’s ruling on the Cities’ Motions to

                    5 Dismiss Pursuant to FRCP 12(b) or, Alternatively, Motion for Summary Judgment Under to FRCP

                    6 56, or November 2, 2020, whichever is earlier.

                    7               IT IS SO ORDERED
                             Sept. 30
                    8 DATED: ____________, 2020

                    9

                   10
                                                                          HON. EDWARD J. DAVILA
                   11

                   12
DOWNEY BRAND LLP




                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                        1661415v1                                       2                    Case No. 5:20-CV-00824-EJD
                                               [PROPOSED] ORDER GRANTING STIPULATION EXTENDING TIME
                                                          TO EXCHANGE INITIAL DISCLOSURES
